Citation Nr: 1020106	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2010 Order, the Court 
endorsed a December 2009 joint motion for remand, vacated the 
part of the July 2009 Board decision that denied entitlement 
to an initial rating in excess of 30 percent for PTSD, and 
remanded the matter for compliance with the instructions in 
the joint motion.
 
This case was previously before the Board on appeal from a 
May 2007 rating decision of the RO in Muskogee, Oklahoma, 
which in pertinent part granted service connection for PTSD 
and assigned an initial 10 percent rating.  Subsequently, in 
a December 2007 rating decision, the RO increased the initial 
rating for PTSD to 30 percent; the Veteran continued to 
appeal for the assignment of a higher initial evaluation.  

The Board notes that claims of service connection for a 
gastrointestinal disorder and a skin disorder were remanded 
in the July 2009 Board decision.  As of yet, these issues 
have not returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's PTSD has been manifested by the following: 
nightmares, sleep impairment, flashbacks, restricted affect, 
avoidance behavior, and increased social isolation.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The joint motion for remand in this case indicated that 
vacatur and remand was necessary because the Board did not 
discuss an April 2009 supplemental statement of the case 
(SSOC).  In compliance with the January 2010 Court order, the 
Board will first discuss the April 2009 SSOC.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Court are not complied with, the Board 
errs as a matter of law when it fails to insure compliance).  
Then the Board will render a decision.

As noted above, the Veteran has been assigned an initial 
rating of 30 percent disabling for his service-connected 
PTSD.  The April 2009 SSOC, however, listed the issue on 
appeal as: "Entitlement to an increased evaluation for post-
traumatic stress disorder, previously evaluated as 30 percent 
disabling and currently evaluated as 50 percent disabling."  
The Board finds the issue as identified therein to be clearly 
erroneous and likely a typographical error.  There is no 
indication anywhere in the claims file that the Veteran was 
ever awarded an increased evaluation of 50 percent disabling 
for PTSD.  Rather, the record reflects that the initial 
rating for PTSD had been increased from 10 percent to 30 
percent disabling in the December 2007 rating decision.  In 
this regard, the Board notes that the issue should have been 
correctly identified as: "Entitlement to an increased 
evaluation for post-traumatic stress disorder, previously 
evaluated as 10 percent disabling and currently evaluated as 
30 disabling."  As such, the issue on appeal has been 
characterized as listed above, and the Board will proceed to 
review the merits of the Veteran's claim accordingly.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in March 2007, February 2008 
and May 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present case, the Veteran's claim of service 
connection for PTSD was granted, disability ratings and 
effective dates assigned, in a May 2007 decision of the RO.  
The March 2007 VCAA letter has served its purpose and VA's 
duty to notify under § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  In any event, it is 
noted that the Veteran was given proper notice of the Vazquez 
requirements in a May 2008 letter and was given ample 
opportunity to respond.  

Subsequent to the issuance of the February 2008 and May 2008 
letters, the Veteran's claim was readjudicated in an April 
2009 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

In the context of a claim for a higher rating, the duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The Veteran was afforded an appropriate QTC psychiatric 
examination in April 2007.  The Board finds this examination 
report to be comprehensive and sufficient in addressing the 
current nature of the Veteran's service-connected PTSD.  In 
this regard, it is noted that the examiner reviewed the 
Veteran's claims file, including the medical records, DD Form 
214 and February 2007 claim for PTSD, and fully considered 
the Veteran's symptomatology as reported by the Veteran 
himself.  While the Veteran's attorney contends that this 
examination was inadequate in that it failed to account for 
the Veteran's complaints of memory problems, impaired 
judgment and impaired motivation or mood, the Board strongly 
disagrees.  The examination report specifically notes that on 
mental status examination the Veteran's memory was found to 
be within normal limits, judgment to be not impaired, and 
mood to be normal.  Additionally, the examiner noted that the 
Veteran had a sense of a foreshortened future and markedly 
diminished interest or participation in significant 
activities.  In view of the foregoing, the Board finds that 
the Veteran's complaints of memory problems, impaired 
judgment and impaired motivation or mood were properly 
addressed by the April 2007 examination.  

Furthermore, it is noted that there is no objective evidence 
indicating that there has been a material change in the 
severity of his PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a).  Notably, the Veteran and his attorney were 
advised in a February 2010 letter from the Board that, in 
light of the Court's remand, they now had the opportunity to 
submit additional argument and/or evidence.  No argument or 
evidence has been received to suggest that the Veteran's PTSD 
has worsened since the April 2007 examination.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further 
examination or opinion is not needed on this claim because 
the April 2007 psychiatric examination report is thorough and 
adequate upon which to base the decision in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 30 percent disabling.  
For the following reasons, the Board finds that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 46.  

A review of the claims file reveals that the only medical 
evidence of record pertaining to the Veteran's PTSD is an 
April 2007 QTC psychiatric examination.  It was noted at the 
examination that the Veteran was not receiving treatment for 
his psychiatric condition and that he had not received 
psychotherapy for his mental condition within the past year.  

Based on the medical evidence of record, the Veteran's 
symptomatology is not indicative of occupational and social 
impairment with reduced reliability and productivity 
sufficient to warrant a higher initial rating.  At the April 
2007 psychiatric examination, the Veteran was diagnosed with 
PTSD and assigned a GAF score of 65.  Mental status 
examination revealed affect, mood and abstract thinking to be 
normal.  Orientation, communication, speech, concentration 
and memory were within normal limits.  Appearance, hygiene, 
behavior and thought processes were appropriate.  Findings 
were negative for panic attacks, impaired judgment, 
suspiciousness, obsessional rituals, suicidal ideation, 
homicidal ideation, delusional history or hallucination 
history.  No delusion or hallucination was observed at the 
examination.  It was noted that the Veteran was pleasant and 
cooperative.  When relating his stressor, the Veteran began 
to blink rapidly and became slightly tearful, and continued 
to blink profusely throughout the remainder of the 
examination.  

The Veteran reported that his medical symptoms began in 1970 
and that he has had trouble sleeping for 37 years.  His 
current symptoms are sleepless nights, disliking contact with 
people, preference for seclusion, and nightmares.  He has 
persistent, recurrent recollections of his traumatic event in 
Vietnam about twice a month and persistent, recurrent dreams 
of the event also about twice a month.  There are persistent 
efforts to avoid thoughts, feelings and conversations 
associated with the trauma (keeping busy to distract himself 
from occasional memories); a persistent sense of a 
foreshortened future ("there are no guarantees"); a 
persistent, markedly diminished interest or participation in 
significant activities (ceased attending church); a 
persistent feeling of detachment or estrangement from others 
(increased social isolation); a persistent, restricted range 
of affect (emotional numbness); and persistent difficulty 
falling or staying asleep (frequent awakening six nights a 
week).  

In terms of social functioning, the Veteran indicated that he 
is currently married and that this relationship with his 
second wife of 30 years is compatible.  The Veteran has 
children, and his relationship with his daughter from the 
first marriage is fine.  Since developing his mental 
condition, there have been major social function changes such 
as increased social isolation.  

With respect to occupational functioning, the Veteran stated 
that following his discharge from service, he earned a B.A. 
in biology and chemistry.  He then worked as a chemist from 
1975 to 1978 where his relationship with his supervisor and 
co-workers was good.  Thereafter, he worked as an auto 
mechanics teacher for Job Corps from 1978 to 1983 where his 
relationship with his supervisor and co-workers was also 
good.  The Veteran has been self-employed as the owner of a 
carpet cleaning business from 1996 to the present and there 
are no problems at work.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran is not entitled to a higher 
initial disability rating.  The evidence does not show that 
the Veteran exhibits symptoms that would warrant a 50 percent 
disability rating, such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
or abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  Although the Veteran's attorney 
contends that the Veteran reports experiencing symptoms of 
memory problems, impaired judgment and impaired motivation or 
mood, the examiner at the April 2007 psychiatric examination 
specifically found the Veteran's memory and mood to be normal 
upon mental status examination and noted negative findings 
for impaired judgment.  Additionally, the examiner opined 
that the Veteran's current level of psychiatric impairment 
was manifested by psychiatric symptoms that are mild or 
transient, but cause occupational and social impairment with 
decrease in work efficiency and occupational tasks only 
during periods of significant stress.  While the Veteran 
occasionally has some interference in performing activities 
of daily living because of sleep disturbances and increased 
social isolation, he has no difficulty understanding commands 
and poses no threat of persistent danger or injury to himself 
or others.  The Board further notes that the Veteran is not 
shown to exhibit his current symptoms with such frequency so 
as to require a higher rating.  His GAF score of 65 is 
indicative of mild symptoms, or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well and having some meaningful interpersonal relationships.  
See DSM-IV at 46.  The findings from the Veteran's April 2007 
psychiatric examination, as described above, are consistent 
with this GAF score.  Considering the totality of the 
evidence, the findings of record indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 30 percent disability rating.  A higher 
initial rating of 50 percent is therefore not warranted.

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, as the evidence does 
not show that the criteria for an initial rating in excess of 
30 percent have been met at any time during the period on 
appeal, the Board concludes that staged ratings are 
inapplicable.

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 30 percent.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a higher initial rating.  
See Gilbert, 1 Vet. App. at 53.  

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's PTSD is not 
inadequate.  His complained-of symptoms are those 
contemplated by the rating criteria.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected PTSD that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service- connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


